 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
 4   Telephone:     (916) 443-6911
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiff
 7     CRYSTAL R. SANCHEZ

 8                                            UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10                                                    SACRAMENTO DIVISION

11   CRYSTAL R. SANCHEZ,                                                       Case No. 2:19-cv-01545-MCE-AC

12                  Plaintiff,                                                 PLAINTIFF’S REQUEST FOR LEAVE TO
                                                                               FILE OVERSIZED JOINT STATEMENT
13   vs.
                                                                               RE: DISCOVERY DISAGREEMENT;
14   COUNTY OF SACRAMENTO, et al.,                                             [PROPOSED] ORDER

15                  Defendants.                                                 Date:               February 5, 2020
                                                                                Time:               10:00 a.m.
16                                                                              Location:           Robert T. Matsui U.S. Courthouse
                                                                                                    501 I Street
17
                                                                                                    Sacramento, California 95814
18                                                                              Courtroom:          26 (8th Floor)
                                                                                Magistrate
19                                                                                                  Hon. Allison Claire
                                                                                Judge:
20                                                    I.          INTRODUCTION

21          Plaintiff Crystal R. Sanchez requests leave of Court to file an oversized Joint Statement Re:

22   Discovery Dispute in connection with the pending motions to compel and for expenses (ECF No. 13).

23                                                         II.          REQUEST

24          On January 15, 2019, Plaintiff Crystal R. Sanchez (“Plaintiff”) filed motions to compel and for

25   expenses before the Court. (ECF No. 13.) The grounds for Plaintiff’s motions, including substantive

26   argument and supporting declarations and exhibits, will be submitted with and attached to a forthcoming

27   Joint Statement Re: Discovery Disagreement, pursuant to E.D. Cal. L.R. 251(c).

28          Local Rules require that a Joint Statement “specify with particularity the following matters: (1)
                                                                           1
               PLAINTIFF’S REQUEST FOR LEAVE TO FILE OVERSIZED JOINT STATEMENT RE: DISCOVERY DISPUTE
              Sanchez v. County of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-01545-MCE-AC
 1   The details of the conference or conferences; (2) A statement of the nature of the action and its factual

 2   disputes insofar as they are pertinent to the matters to be decided and the issues to be determined at the

 3   hearing; and (3) The contentions of each party as to each contested issue, including a memorandum of

 4   each party’s respective arguments concerning the issues in dispute and the legal authorities in support

 5   thereof.” E.D. Cal. L.R. 251(c). Further, “[e]ach specific … item objected to … and the objection thereto,

 6   shall be reproduced in full” in the Joint Statement. Id.

 7          Pursuant to this Court’s Standing Order concerning discovery disputes, “[a]bsent leave of court

 8   for good cause shown, the Joint Statement is limited to 25 pages, exclusive of exhibits and tables (if

 9   any).” (See <www.caed.uscourts.gov/caednew/assets/File/Judge Claire Standing Orders.pdf> [Standing

10   Order] at 2.)

11          “Good cause” exists for the Court to grant leave to file an oversized Joint Statement in connection

12   with Plaintiff’s pending motions in this case (ECF No. 13). Specifically, Plaintiff’s pending motions

13   address objections by Defendant County of Sacramento (“County”) to thirty-six (36) individual requests

14   for production. In response to each of those thirty-six (36) individual requests, Defendant County

15   objected and failed to produce one-single document. Defendant County asserted boilerplate responses

16   and objections to nearly every request. For example, Defendant County asserted numerous boilerplate

17   objections in response to nearly every one of Plaintiff’s thirty-six (36) individual requests. As a result,

18   Plaintiff’s mere compliance with E.D. Cal. L.R. 251(c)’s requirement that “[e]ach specific … item

19   objected to … and the objection thereto, [] be reproduced in full,” alone, would consume more pages

20   than the 25-page limit permitted by the Court’s Standing Order.

21          Therefore, leave to file an oversized Joint Statement is necessary to permit the parties to comply

22   with E.D. Cal. L.R. 251(c)’s requirement that the parties address “with particularity” (1) “The details of

23   the conference or conferences”; (2) “A statement of the nature of the action and its factual disputes”; and

24   (3) “The contentions of each party as to each contested issue, including a memorandum of each party’s

25   respective arguments concerning the issues in dispute and the legal authorities in support thereof.”

26   Plaintiff suggests—without precisely knowing the extent of Defendant County’s yet-to-be-developed

27   argument in opposition—that an increased page-limit of fifty (50) pages would be appropriate in this

28   instance. However, this estimate is contingent upon the subsequent development of the argument to be
                                                          2
                PLAINTIFF’S REQUEST FOR LEAVE TO FILE OVERSIZED JOINT STATEMENT RE: DISCOVERY DISPUTE
               Sanchez v. County of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-01545-MCE-AC
 1   contained in the Joint Statement.

 2                                                      III.         CONCLUSION

 3          For the reasons stated, Plaintiff Crystal R. Sanchez respectfully requests leave of Court to file an

 4   oversized Joint Statement Re: Discovery Dispute of fifty (50) pages in connection with the pending

 5   motions to compel and for sanctions (ECF No. 13).

 6   Dated: January 15, 2020                                                    Respectfully Submitted,

 7

 8
                                                                                By: __________________________________
 9                                                                                  Mark E. Merin
                                                                                    Paul H. Masuhara
10
                                                                                     LAW OFFICE OF MARK E. MERIN
11                                                                                   1010 F Street, Suite 300
                                                                                     Sacramento, California 95814
12                                                                                   Telephone:        (916) 443-6911
                                                                                     Facsimile:        (916) 447-8336
13                                                                                      Attorneys for Plaintiff
                                                                                        CRYSTAL R. SANCHEZ
14

15

16

17

18                                                        [PROPOSED] ORDER

19          GOOD CAUSE shown, the Court GRANTS Plaintiff Crystal R. Sanchez’s request for leave to

20   file an oversized Joint Statement Re: Discovery Dispute in connection with the pending motions to

21   compel and for sanctions (ECF No. 13). The Court permits the filing of a Joint Statement up to fifty (50)

22   pages in length.

23          The parties shall comply with the requirements of E.D. Cal. L.R. 251(c).

24          IT IS SO ORDERED.

25   Dated: January 15, 2020

26

27

28
                                                                            3
                PLAINTIFF’S REQUEST FOR LEAVE TO FILE OVERSIZED JOINT STATEMENT RE: DISCOVERY DISPUTE
               Sanchez v. County of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-01545-MCE-AC
